 

Case 4:14-cr-00030-JST Document 353 Filed 11

UNITED STATES COURT APPEALS F

 

 

United States Of America, Case No.
plaintiff Notice of
Compassic
E|I ae
BH Bos
n\ 18 U.S.C
Not gd statutory}
SUSAN Y. SOONG :
“ CLE} > +
Vv NOB S U-S. DISTRICT COURT with the

RTH DISTRICT OF CALIFORNIA

OAKLAND OFFICE Clayton

1731, 2/
Appendix
H,l,J. A

Marcus Belton And U.

Defendant.

'

Now comes Defendant, Marcus Belton now moves thi

move Mr. Belton to home confinment because of fa

Id in this motion, shows "extraodinary and compe

in Belton's Brief, May the record reflect that FE

on November 13, 2020. And He respectfully ask th

ad-Hoc, and full review on the issues befor the

y

18/20 Page 1of13
OR THE

 

cR-14-030-JST
Appeal Motion for

snate Release Pursuant

To 18 U.S.C. §3582(c)(1) (A), And
, §3553(a)'s Factors

—jnterpretation; begin ———————

TEXT See. Bostock v.

CNTY., Georgia, 140 S. Ct.
B7(2020).

Gf

Pro Se, seeAttached

s six pages, And Exhibits
d Letters from the community

District Court's order.

s court for an order to
cts in his medical record
lling reasons" discussed
elton's Mother passed away
tat this Court proseed in

Court.

 

 

 
Case 4:14-cr-00030-JST Document 353 Filed 11/18/20 Page 2 of 13

 

 

Are Honornble Judge Tiger

 

I. S ledibeer Ls Gheut ‘Conpa SS 101

 

lhot law, and. o.bout Why My Neeher

 

lease Wie: eee. grants ed
She hasnt ever Comm ‘fe! / a Cnime,

 

 

ie ugh ae MAY have been CE peed

 

Of 6 ovine, eer G Crime of vintewce

 

No more inlet les Shu NE VANES

 

during prohi bitton_Or Cope bys matChants

 

in Le Ste tes today : Aga: a Has

 

is not about lane but Comm pea Sid ty Se

 

Twill now Share My teasons for

 

My Pre- try'o | te Price [ hehawlor

 

Ae mot Veron +o Cho Lt cng€ Mu Gos

 

See te attached document p ye ua

 

 

 

Lirst Dia Cea g Ibn ph i clearly totes the
the Ree, wes Cancelled they the
Defendaht identified the Surveiticzuce
Qgents: Yet the Govern ment Went
oe the Ce Jury With false
thformeatt OW Saying aed Calg den [
| #nnl plo ce _ hie now herve Goi
the Bee nen has Went L tore the
Grand Jury Saying that [ sold drugs.

 

 

to Mr: Rec Is; bilan 18 Pot Frve

 

 
Case 4:14-cr-00030-JST Document 353 Filed 11

18/20 Page 3 of 13

 

Cha Aa: +e Grave Brody Vee

[ahi S

 

L WAS able to pate har.

Cen

 

fecordings that 1 never so

 

drugs spe Me Beals , to Suppor

ld any
4 thre

 

prob ble Cause lS Sen cd

bt

 

Car, Yes T wes around thi:

tA S

 

that

Should hot have bee

9--
247 GQLOuUn eel

 

but V heave never been Conv

teted

 

of AMY Crime of (0 fence

[rine

 

Mc. Legler Who’s backg rovn

A Shoues

 

Ae ot Violen (ES a) Wf Y,

yy ever

 

inves a Chen CO.n0 el My

Mott, CES

 

| gene request hetfore = des

Ay GL.

 

Joask oe You Judge VT

LG

¢
2S

 

J

to flot look of Me asa a

eit

 

person ; but as On Mon thot

has

 

wns poor Choices, Weere ae

See.

 

Com mie ah to be ao oud.

You Are.

 

the. only one thet Cain Show A

Ay Coeely

 

thet Opportuni ry of Com pa. ;

on a

 

Se era bio Fil eee

ia

Yo

 

hens My Methers tunerc |

Laat be

 

there tor My (We Guna fa

2 / Gl lane

 

Me thet a OppoctYn: ty

(

OU Gave
Tae

)

 

Mr. Zeiglers ie please ised

My. Mothers

 

 

 

 
Case 4:14-cr-00030-JST Document 353 Filed 11

18/20 Page 4 of 13

 

 

last fequest, and the ottac

hed

 

YOt

 

documen is La aS pase [0 fA

 

[OS OIC ph to have an Unde

Sz, ud ine,
A

 

Of lnhy ale went te tric | ow

(

d My
Pre tro [ bola ney Aud mete

Vv ato v1

 

| 5
to Challenge My COS } lt Was h

to

 

Cha [lence bee, ocvthori-ey Oy the

tO

GB

 

(ye Re ee - L“ES ently try,

J

 

and procedure [ hight s to Show

eXercing Mg Gases L Stat tory

the.

 

bly, sles. Leen (on Suared by the.

 

fight Loe My freedom and the

loot

 

Pees k

 

of My Con ly by death, aud
of ie AS A eae Teds 6

~

o Show

 

Me Some (9m passion Ler My

Corren t

 

Situation [ ea alse ea.

seq Cn

 

 

Current Photo of My CUrren
oe
Ls dec \; lini ng } and the Post Hf

tf hea (ty

Years

 

Ee My fink cad bby ieee, #

hav 2 .

 

ieee Me, a m no longer +

he a

 

Lag enced Yeure Ago Gnd.

fee given

 

that Chance +o be C oe abid

AY Citizen

 

And to attend My Mothers tunern [aoe

 

be home ick My wite Gnd. fee

‘ly

 

 

 

 
Case 4:14-cr-00030-JST Document 353 Filed 11

18/20 Page 5of13

 

 

—

tL would be greattul; eae li

Youle fever

 

 

pot My foxmi ly, My Cobamun. ty th danger
Sh Meas realize thet jf given thi's

 

Opportuhi ty Lrold Skill eB

Ee OA hore

 

Confinement for the remeoin

der OF

 

Muy Sentence, there 1% Qa Sm

all Chevige

 

would be

 

(in My release plans TL now

Living hz, €h My wite kry 64

c, f NV. Si pp

 

ih Sto ck ton CAH. An alt

QUeCS fe

 

that led be cillowed fe

rk Once

 

 

"Teen em ployment

 

i1-15- 202) «

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:14-cr-00030-JST Document 353 Filed 11/18/20 Page 6 of 13

 
    

 

     

 

 

 

 
Case 4:14-cr-00030-JST Document 353 Filed 11/18/20 Page 7 of 13

 

 

 
 

Case 4:14-cr-00030-JST Document 353 Filed 11/18/20 Page 8 of 13
€
Re: Belton, Marcus (15546) Page 10
38. 06/13/1998  Useofa 12/21/2000: Four years 4A1.1(a)
(Age 26) Communications custody in the Bureau of 4A1.2(k)(1)
Facility to Commit a Prisons, one year
Drug Felony, felony/ supervised release

 

United States District 06/07/2002: Released
Court, , Oakland, CA; from custody |
Docket No: CR 98- 10/03/2002: Arrested
40082-11-DLJ 11/27/2002: Supervised
release revoked, 10,
months custody in the
Bureau of Prisons,
released from custopy
01/03/2003: Failed to
self-surrender
01/06/2003: Warrant
issued
(01/24/2003: Arrested

 

The defendant was represented by counsel. According to the presentence report, on
February 7, 1998, the defendant used a telephone and pager in Oakland, California to
negotiate the delivery of approximately one (1) kilogram of cocaine for approximately
$15,500. However, the delivery was cancelled when the defendant identified the
surveillance agents. It is noted, the defendant was sentenced to four years of custody
pursuant to USSG §5Gl.I(a), because the guideline range for his crime (57 to 71 months)
was more than the statutorily authorized maximum sentence of four years.

The defendant was released from custody on June 7, 2002. According to the Bureau of
Prisons' records, the $100 special assessment was paid prior to his release. However,
during Belton's short period of supervised release, the defendant was involved in
numerous violations. On July 8; 2002, during a meeting with United States Probation
Officer, Belton indicated his driver's license was suspended and he understood he was not
allowed to operate a vehicle. However, on that same date, the defendant was observed
leaving a parking garage (adjacent to the Oakland Federal Building) driving a 1992
Lexus sedan (later determined to be registered to his mother). On July 23, 2002, the
defendant submitted a urinalysis sample which tested positive for cocaine metabolite. On
August 6, 2002, and August 18, 2002, Belton submitted urinalysis samples which tested
positive for THC metabolite. Additionally, he failed to report for eight urinalysis tests
scheduled between June 22, 2002, and August 24, 2002.| The defendant also failed to
report for counseling on June 26, 2002 and August 21, 2002. On September 4, 2002,
based on the reports that the defendant had failed to report for appointments, services at
the East Bay Community Recovery Project (EBCRP) were terminated. On October 3.
2002, Belton was arrested in Oakland, California for | Possession of a Controlled
Substance (approximately one-half ounce of crack cocaine). Subsequently, an
acquaintance of Belton’s took responsibility for the narcotics, indicating he mistakenly
left some cocaine inside the pocket of a pair of brown pants in the closet of the apartment

where Belton was arrested. It is noted, other clothing and items that belonged to Belton

GEN3/PSX Template 10/01/13
 

 
PPL TE RSL ESM FOL

United States Peni ren
S901 Klein Blud-
Lom Poe, CA. 9343 &.

MTT of obopyg tan if

 

 

b/29 Page 10 of 13

tiary—Lo

‘ MUU

 
 

4 PoC |

 

gor tT

U.S. District ©
Clerk for the

Winth Cirewr-
o a “ 1 Ah Oirwit

Oeklend, CA: 14642

 

tet

 
Case 4:14-cr-00030-JST Document 353 Filed 11/18/20 Page 12 of 13 .

 

 
| ZOE0G9
iu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 4:14-cr-00030-JST Document 353 Filed 11/18/20 Page 13 of 13

 

 
